ACCEPTED
                                                                   03-14-00737-CV
                                                                          4356662
                                                         THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                               3/3/2015 4:09:52 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK
                  No. 03-14-00737-cv

        _____________________________________
                                                   FILED IN
                                            3rd COURT OF APPEALS
              IN THE THIRD COURT OF    APPEALSAUSTIN, TEXAS
                                            3/3/2015 4:09:52 PM
                    AUSTIN, TEXAS             JEFFREY D. KYLE
                                                    Clerk

        _____________________________________

 CHASE CARMEN HUNTER, APPELLANT v. ELEANOR KITZMAN IN

 HER OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE,

     JULIA RATHGEBER IN HER OFFICIAL CAPACITY AS

COMMISSIONER OF INSURANCE, AND THE TEXAS DEPARTMENT OF

                 INSURANCE, APPELLEES


  SECOND MOTION TO EXTEND TIME FOR FILING MOTION FOR

REVIEW OF TRIAL COURT’S ORDER DATED FEBRUARY 19, 2015,

   SUSTAINING CONTEST TO MOTION TO APPEAL IN FORMA

                       PAUPERIS


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding

                          Chase Carmen Hunter, pro se
                          340 S. Lemon Ave. #9039
                          Walnut, CA 91789
                          Telephone: 707-706-3647
                          Facsimile: 703-997-5999
                          Chase_Hunter@yahoo.com


                        -1-
CERTIFICATION.

I, Chase Carmen Hunter, state under penalty of perjury

that   the   following   facts        and   argument    are    true    and

correct.


                   March 3, 2015

TEXAS RULE OF APPELLATE PROCEDURE 10.5(b)(1)(A)

Deadline:    10   days   from    February     19,   2015,      which   is

March 2, 2015

TEXAS RULE OF APPELLATE PROCEDURE 10.5(b)(1)(B)

LENGTH OF EXTENSION: 60 DAYS from March 2, 2015.

TEXAS RULE OF APPELLATE PROCEDURE 10.5(b)(1)(C)

Facts:   The   Appellant    is        indigent.   The   Appellant      is

unable to pay a lawyer and is acting pro se.                           The

issues are complicated and involve issues of extrinsic

fraud, jurisdiction, gross errors, violations of the

United   States    Constitution,         violations     of    state    and

federal laws, violations of the Appellants civil rights

and human rights, and much more. For these reasons,

care must be taken in filing a motion for review; and




                                -2-
the Appellant needs time to prepare said motion for

review.

TEXAS RULE OF APPELLATE PROCEDURE 10.5(b)(1)(D)

One previous extension was granted on March 2, 2015, by

the deputy clerk of this court. The extension granted

was   far   less   than   the   extension   requested.   Hunter

requested on March 1, 2015, an extension of 60 days and

the deputy clerk granted an extension of only 10 days;

and this is not a sufficient extension.

WHEREFORE, the Appellant requests that this motion for

an extension be granted.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039
Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                          CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________                    3/3/2015
Chase Carmen Hunter

                             -3-
   CERTIFICATION PURSUANT TEX R. APP. P. 10.1(a)(5)

I, Chase Carmen Hunter, certify that I did attempt to
get the Appellees’ agreement for an extension as
described herein. I contacted Cynthia Morales, counsel
for the Appellees, by telephone the afternoon of March
2, 2015, to discuss the issues described herein prior
to filing this motion; and I received no response from
Ms. Morales as of 3:13pm CST on March 3, 2015.


__________________               3/3/2015
Chase Carmen Hunter
                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing Motion was served upon the parties shown
below as indicated:


Cynthia A. Morales
Assistant Attorney General
By Email on March 3, 2015 at
Cynthia.Morales@texasattorneygeneral.gov




Chase Carmen Hunter




                        -4-